State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987). Accordingly, we

                              ORDER the judgment of conviction AFFIRMED.

                                                       41,
                                                                                    J.
                                                    Gibbons


                                                                                    J.



                                                                                    J.
                                                    Saitta

                  cc: Hon. Scott N. Freeman, District Judge
                       Washoe County Public Defender
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A

 •1111111111111                                                    INZIR   4E1611